DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The examiner’s amendment below is to address a 35 USC 112, antecedent basis/ indefiniteness issue.  Should the Applicant require a different amendment to the claim(s) above, the Examiner is amenable to amendments filed under 37 CFR 1.312.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 1, lines 10-11, replace “…the package to a carrier…” with –…the package body to a carrier…--.

Election/Restrictions
Claim 1 is allowable. The restriction requirement between species (a1) & (a2) and (b1) & (b2) , as set forth in the Office action mailed on 9/28/21 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 9/28/21 is withdrawn.

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

REASONS FOR ALLOWANCE
Claims 1-18 are allowed.
	For the prosecution record, this office action introduces prior art:
Gong et al., US Publication No. 2011/0284997 A1
Koduri, US Publication No. 2021/0143106 A1
Pruitt, US Publication No. 2009/0174043 A1
		
	Gong teaches:
1. A package, comprising (see figs. 1-3): 
	a package body (130) with a package top side, a package footprint side and package sidewalls, the package sidewalls extending from the package footprint side to the package top side; 
	a power semiconductor chip (110, para. [0005])… having a first load terminal (e.g. source, para. [0044]) and a second load terminal (e.g. drain, para. [0046]) …
	a lead frame structure (121/122, para. [0044]) configured to electrically and mechanically couple the package body (130) to a carrier (e.g. PCB, para. [0047]) with the package footprint 
	each first load terminal (e.g. source, para. [0044]) of the power semiconductor chip is electrically connected, at least by one package body internal connection member (e.g. solder or other bonding material between first load terminal and 122b), to at least two of the plurality of first outside terminals (122b); and 
	a horizontally extending conduction layer (113) at the package top side or at the package footprint side, wherein the conduction layer is electrically connected with the second load terminal (e.g. drain, para. [0046]) of the power semiconductor chip.  See Gong at para. [0001] – [0063], figs. 1-31.

	Koduri teaches:
1. A package, comprising (see fig. 15A-15D): 
	a package body (1560) with a package top side, a package footprint side and package sidewalls, the package sidewalls extending from the package footprint side to the package top side; 
	a power semiconductor chip (1500)…having a first load terminal (1515) and a second load terminal (1550, para. [0071])… 
	a lead frame structure (1566/1567/1568/1569) configured to electrically and mechanically couple the package body (1560) to a carrier (1501) with the package footprint side facing the carrier, the lead frame structure comprising a plurality of first outside terminals (1566/1567/1568/1569), wherein: 
	each first outside terminal (1566/1567/1568/1569) extends out of the package body (1560) for interfacing with the carrier (1501); and 
	each first load terminal (1515) of the power semiconductor chip is electrically connected, at least by one package body internal connection member (e.g. solder or 
	a horizontally extending conduction layer (1555) at the package top side or at the package footprint side, wherein the conduction layer is electrically connected with each of the second load terminals (1555) of the power semiconductor chip.  See Koduri at para. [0001] – [0079], figs. 1-17.

	Pruitt teaches:
	(see figs. 2) each terminal of the power semiconductor chip (206) is electrically connected, at least by one package body internal connection member (210), to at least two of the plurality of first outside terminals (210a, 210b).  See Pruitt at para. [0019] – [0025].

	Applicant’s Admitted Prior Art teaches:
	a plurality of power semiconductor chips electrically connected in parallel to each other, each power semiconductor chip having a first load terminal and a second load terminal and being configured to block a blocking voltage applied between the first and second load terminals and to conduct a chip load current between the first and second load terminals.  See Applicant’s original specification at para. [0004], [0011], [0017].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
1 February 2022